Case 2:20-mc-50804-LJM ECF No. 9-5, PagelD.171 Filed 10/05/20 Page 1 of 3

&

 

Moorish National Reputlic Federal Government

w ~ Societas Reputlicae €a Al Maurifianos ~ >

Momish Dining and Pational Movement of the Gorin

Morthoeet Amexem / Soutifvest Amexem / Central Amoom / Apfeining Adantis aw
Americana Belang

Che Crue and We Fore Patural Peoples-Beirs of the Rand S

> ~1S.L.A.M~ >

   

 

Universal Sove reign Affidavit of Command to Appear in Court.
Re: DAVID CETLINSE! ODA DIRECTOR, POLICE & FIRE RETIREMENT SYSTEM CITY OF DETRONT,
fle: MICHAEL DUGGAN DBA MAYOR OF CITY OF DETROIT 5
Cause of Action <mor-tj6000000001 70162070000002196988
Uniawful Occupation of sovereign original indigenous land
Oste Commanded to Appear
Monday, June 15, 2020 at 3:00 P.M. (EASTERN THME ZONE)
Court
Moorish American Consular Couwt Online Video

hitps:/ fon. ‘eesonterencecall ILcom/moori shnaton
audio dial in number *

 

[Oavid Cetineki & Michael Duggan), You are hereby commanded to appear al the Moorish American Consular Court ta state
your name and nationalty for the record to the peopte who are the Moorish National Republic Federal Government. Tha court
has sovereign jurisdiction in all matters on our land. The American Provost Marshal shall insyre that you appear as commanded
Until such time, all of your COMMERCE and that of all AGENTS, PRINCIPALS, HEIRS and ASSIGNS is hereby terminated by wey of
sovereign Universal Commercial Code 1 Lien. Failure to appear shall be just cause for your arrest.

(Oavid Cetlingki & Michael Duggan). You are hereby commanded to appear at the Moorish American Consular Court to state
your name and nationality for the record to the people who are the Moorish National Repubtic Federal Government. This court
has sovereign jurade tion in aff matlers on our land. The American Provost Marshal has been notified. Until such time, all of
your COMMERCE and that of ail AGENTS, PRINCIPALS, HEIRS and ASSIGNS is hereby terminated by way of sovercign Universal
Commercial Code 1 Lien. Failure to appear shall be just cause for your arrest.

Chronos: June 15, [2070] 1440

LAm: he was Lenny Nveen

Judge/Vizir/Minister, in propria persona sui juris in proprio solo, and in proprio heredes. All rights rerciced 3 at all times.

Free Moon MuurNochwea Amevem / Northwest Alnca/ North America
anes, genet dion eohe, quonnerque eigaeend a topes Seren ered bate et Gio Chel et oe ape aes sere neuer wed ie ral
Li, ee Ooo ee. queue eigaeerta rage bee ered que et po i Ce Qe er ae eee ee ele cain
dees, anes doe woke, querceeper aig.ecris gers vee err gata et Lpo nf caeto et Gaeta ees ae Ceres ee eet oe

 

Ab Ongena] indgencut Sovenegen Moorish American atonal Document.
Moorish National Republic Federal Government MY
Enmpire of the Moors, New beruaatem C
Case 2:20-mc-50804-LJM ECF No. 9-5, PagelD.172 Filed 10/05/20 Page 2 of 3

——

if

    

 

Moorish National Republic Federal Government
we ~ Societas Republicae €a Al Maucifianos ~ ~~
Moorish Pisine and Oational Mobenunt of the GSorin

Che Erne and We Fure Matural Penples-Hetrs of the and
& ~1S.L.A.M~

 

 

Universal Sovereign Affidavit of Command for Arrest and Imprisonment
Re: DAVID CETLINSE! DBA DIRECTOR, POLICE & FIRE RETIREMENT SYSTEM CITY OF DETROIT,
Re: MICHAEL DUGGAN DBA MAYOR OF CITY OF DETROIT
Cause of Action -oroc- 000001
Uniawful Occupation of sovereign original indigenous Jand
Date Commanded to Appear
Monday, lune 15, 2020 at 3:00 P.M. (EASTERN TIME ZONE}

Court
Moorish American Consular Court Onine Video

httos://join freeconferencecall.com/moorishnation
audio dial in number 978-990-5485 access code 9925

The saad GS CORORLATION CITIZENS cid fot appear 35 Qorrerecdhed by the oragncd ime bovetgn peogte who are the netsh amen
Caisular cour and tha ooh rational mepaie fede peste. The Ge arrest Of sad US CULES = hereby cote at
Pocruatt to the goove isted Cause of Actos

[Oavid Cetinck & Michsel Duggan). You were hereby commanded te appear at the moarsh american consular court to state
your name and nationalty for the record to the people who are the moorish national republic federal government. This court
has sovereign jurisdiction in all matters on our land, The American Provost Marshal has been commanded by the people to
arrest you Immediately and place you in jad at Guantaname Bay Cuba permanently. All of your COMMERCE and that of all
AGENTS, PRINCIPALS, HEIRS and ASSIGNS Is hereby terminated by way of sovercign universal commercial code 1 fen. This ar-
rest command is hereby activated and given to the American Prowost Marchal for immediate action.

[David Cetlinski & Michael Quggan], You were hereby commanded to appear at the moorish american consular court to state
your ramé and nationality for the record to the people who are the moorish national republic federal government. Ths court
has sovereign jurisdiction in afl matters on our land. The American Provost Marshal has been commanded by the people to
arrest you immediately and place you in jail at Guantanamo Bay Cuba permanentiy. All of your COMMERCE and that of afl
AGENTS, PRINCIPALS, HEIRS and ASSIGNS is hereby terminated by way of sovereign universal Commercial code 1 fen. this arrest
command is hereby activated and given to the American Provost Marshal for immediate action.

Chronos: JUNE & (P07) 1440

An, thee “| de ye  — —

thomas james brawn bey ~judge’viziviministers! in propria persona SUL juris, inl propria sole. and in proprio fierédes. all rights
nce a
cuercised at all times. ee?

free moor muurmerthw cst amexcm / northwest alrica / nonh amenca
Amer, SA ald robe, Quiet Bgrerrite, taper deca ened ea et Epo ie cele Ft ger ee i oper bere ete es et in caries
Jee, pret doe obs, qe Sgeeerts ener eee neues Gg et Pps cele ot qeerueege ecdeer hs ser bees eevee wolves rt in ress
Jes, oe eS vole, quot Rgeertts uaper bernard gan et pe i el ms erupt shee se ses em ue ee on recs.

Ab Orginal indigenous Sovereagn Moorish American Nationa! Docuritat
Moorsh National Repeblc Federal Government
Emipang of (he Mle, Kua heres em

24,
Bi

SOG | RoROOOO IE Cul Te Tihe 1 Rey ed Teor L oR DSe OSor eden OL adtay mt CHE Ma PEPE EAMMOMCROEL CE D.C RDF np ete bapa, MCP Lk LS | AE ARS

Shear WA LOHL30
AIGA) PO) ING
Lat ere OO “BE eun¢

‘Becee WA LOHLa0

Wey CAE Qe, UU ur RICE fp pp IPR PPA Ce TOP pCR He Se NC) OAL Cy CM AFAR, LL) aC,
pse0h IW LOWIAG

UADOY (ALO mea PUR “MOC

Wed pik 'OZOE "OL oun

sovd
we AsoyerH Gupyouy,

 

“suo|20nb Bun aay unod 0] ROMSUT PUY OL UONS@S sry] UNG Oo OF)

¢40) Buyyooy a1,noA yeyM puly 3,UeD “A sajepdn ows y Io,

 

 soepdy yg

Becht I WOH Isa
Sf ROT] HLIGSY RAL OSTSOO EC) JUG PUA pIN
wd PLL OeoE ‘pe eunr

 

PaeAeg A)
UOAGUUOPU) JNO”

 

Case 2:20-mc-50804-LJM ECF No. 9-5, PagelD.173 Filed 10/05/20 Page 3 of 3

‘Becer IA UOHLSd UW oz0e
“QL BUNP UO Wel PES, Lt WOO [Eu 10 ue LOdaooU “YEO [UCU OY) Oo) POIOAIOP GEM Wey Jo,
HELLNSS OULU HSI IA Sed

Amoi (rue Bon gobi a PoMuny .
wa ge: ‘oz0z ‘6 aun oe ANCL S696 LZOOO00NA029 02 4eqQuiny Buyyseay,

HELINSS MOLUTEELLSIO IA OWLLN Od
ALyoy paLo fe) GGT) PeLdocy
wud 60g ‘Oe0g 6 dun

+ sBoyong sayjouy yor

ALM ebpy OF UBUT Uy
OSE "BL aun
GIRS IN “LAOS

co Suiyoea, SaSN

Lut Lee OSE DL aun “GO SOIMNOLO'N 20 DISH V SY ALTIEVIVAY NOLYLYOdSN WELL OLA OL Bd Lew
wero aU, Bar SN = US ear Drona hs carey SOLE, Barb h + auo Bor OED
